602 S.E.2d 360 (2004)
359 N.C. 60
STATE of North Carolina
v.
Michael Keith HOLDEN.
No. 574PA03.
Supreme Court of North Carolina.
October 7, 2004.
Roy Cooper, Attorney General, by Amy C. Kunstling, Assistant Attorney General, for the State-appellant.
Rudolph A. Ashton, III and Kirby H. Smith, III, New Bern, for defendant-appellee.
Thomas F. Loflin, III, Durham and Seth H. Jaffe, Managing Attorney, Raleigh, on behalf of American Civil Liberties Union of North Carolina Legal Foundation, Inc., amicus curiae.
PER CURIAM.
The members of the Court are equally divided, with three members voting to affirm and three members voting to reverse the decision of the Court of Appeals.[1] Accordingly, the decision of the Court of Appeals is left undisturbed and stands without precedential value. See Crawford v. Commercial Union Midwest Ins. Co., 356 N.C. 609, 572 S.E.2d 781 (2002); Robinson v. Byrd, 356 N.C. 608, 572 S.E.2d 781 (2002).
AFFIRMED.
NOTES
[1]  At the time this case was heard and decided, the Court consisted of only six members, due to the retirement of Associate Justice Orr on 31 July 2004.